DETAILED ACTION

Summary
The present application is being examined under the pre-AIA  first to invent provisions.
The Applicant arguments received on June 17, 2021 are entered into the file. Currently, claims 1-4 and 9-12 are withdrawn, resulting in claims 5-8 and 13-16 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-8 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (GB 2309466)1 in view of Kajitani (US 3318990)1,2.
With respect to claims 5-6 and 13, Johnson teaches a hydroentangled nonwoven fabric comprising entangled man-made cellulose fibers bound together solely by their entanglement (page 2, lines 3-7). Man-made cellulose fibers include viscose fibers (page 2, lines 8-13).
Johnson is silent as to the viscose cellulose fibers being flat fibers in the form of collapsed hollow viscose fibers with a ratio of width B to thickness D of greater than or equal to 10:1, 10:1-30:1, or 20:1.
Kajitani teaches tubular and flat viscose fibers having lusters and excellent flatness (col. 1, lines 10-12) that may be used for making paper and non-woven cloths or clothes (col. 3, lines 7-10). The fiber having good luster and self-adhesivity necessitates such condition that the 
The B:D ratio range of Kajitani substantially overlaps the claimed range in the instant claims 5, 6, and 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kajitani, because overlapping ranges have been held to establish prima facie obviousness.
Since both Johnson and Kajitani teach nonwoven fabrics comprising viscose fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the viscose fibers of Johnson to be the viscose fibers of Kajitani which are flattened tubular fibers with a ratio of the long axis to the short axis of at least 5 times, preferably more than 10 times to several 10 times, in order to improve luster and self-adhesivity.
With respect to the fibers “consisting essentially of cellulose”, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basis and novel characteristics of the claimed invention. For the purposes of searching and applying art under 35 U.S.C. 102 and 103, absent a clear indication in the specification of what the basic and novel characteristics are, “consisting essentially of” will be construed as equivalent to “comprising”. See MPEP 2111.03(III).
In the instant case, the specification does not provide a clear indication of the basic and novel characteristics of the invention are. Therefore, “consisting essentially of” is being 

With respect to claims 7 and 14, Johnson in view of Kajitani teaches all the limitations of claim 5 above. Johnson further teaches the fibers formed by the viscose process preferably have a decitex that does not exceed 4.0 decitex, and preferably lies between 1.6 and 4.0 decitex (page 2, lines 19-21).
The titer range of Johnson substantially overlaps the claimed range in the instant claim 14. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Johnson, because overlapping ranges have been held to establish prima facie obviousness.

With respects to claim 8 and 15-16, Johnson in view of Kajitani teaches all the limitations of claim 5 above. Johnson further teaches examples where the hydroentangled nonwoven fabric comprises 100 wt% viscose fibers (page 9, Sample 6).


Claims 5-8 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (GB 2309466)3 in view of Oouchi (JP S48-020165)1,4,5.
With respect to claims 5-6 and 13, Johnson teaches a hydroentangled nonwoven fabric comprising entangled man-made cellulose fibers bound together solely by their entanglement (page 2, lines 3-7). Man-made cellulose fibers include viscose fibers (page 2, lines 8-13).
Johnson is silent as to the viscose cellulose fibers being flat fibers in the form of collapsed hollow viscose fibers with a ratio of width B to thickness D of greater than or equal to 10:1, 10:1-30:1, or 20:1.
Oouchi teaches a flatly and completely adhered viscose staple fiber for paper or nonwoven cloth with extremely good self-adhesion and luster (page 2). The tube cavity of the fiber flatly and completely adheres as though 2 sheets of tape have been superimposed, as shown in Fig. 1, and therefore does not maintain a hollow shape by outward appearance (end of page 3 into page 4; Fig. 1). The width-to-wall ratio (B:D ratio) of the fiber is at least 10:1 (end of page 4 into page 5).
The B:D ratio range of Oouchi substantially overlaps the claimed range in the instant claims 5, 6, and 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Oouchi, because overlapping ranges have been held to establish prima facie obviousness.
Since both Johnson and Oouchi teach nonwoven fabrics comprising viscose fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the viscose fibers of Johnson to be the viscose fibers of Oouchi, which are flatly and completely adhered viscose staple fibers with a width-to-wall ratio of at least 10:1, in order to improve luster and self-adhesivity.
With respect to the fibers “consisting essentially of cellulose”, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basis and novel characteristics of the claimed invention. For the purposes of searching and applying art under 35 U.S.C. 102 and 103, absent a clear indication in the specification of what the basic and novel characteristics are, “consisting essentially of” will be construed as equivalent to “comprising”. See MPEP 2111.03(III).
In the instant case, the specification does not provide a clear indication of the basic and novel characteristics of the invention are. Therefore, “consisting essentially of” is being interpreted as “comprising”. Additionally, it is submitted that the fibers of Oouchi comprise only viscose rayon.

With respect to claims 7 and 14, Johnson in view of Oouchi teaches all the limitations of claim 5 above. Johnson further teaches the fibers formed by the viscose process preferably have a decitex that does not exceed 4.0 decitex, and preferably lies between 1.6 and 4.0 decitex (page 2, lines 19-21).
The titer range of Johnson substantially overlaps the claimed range in the instant claim 14. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one 

With respects to claim 8 and 15-16, Johnson in view of Oouchi teaches all the limitations of claim 5 above. Johnson further teaches examples where the hydroentangled nonwoven fabric comprises 100 wt% viscose fibers (page 9, Sample 6).

Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.

On pages 5-6 of the response Applicant submits that Kajitani teaches that in order to be useful for the paper-forming process, the fibers need to contain a water-swelling high molecular compound (such as polyvinyl alcohol “PVA”) in an amount of at least 2% (and up to 50%) based on the cellulose in the viscose. See, e.g., Kajitani at col. 1, ll. 15-18. Applicant concludes that the addition of the water-swelling high molecular compounds to the presently claimed invention would impact the basic and novel features of the invention because Kajitani suggests these compounds can change the characteristics of the fibers, and thus Kajitani’s fibers do not consist essentially of cellulose as is presently claimed.
The Examiner respectfully disagrees. As acknowledge by Applicant, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps 
In the instant case, the specification does not provide a clear indication of the basic and novel characteristics of the invention are. Therefore, “consisting essentially of” is being interpreted as “comprising”. If Applicant contends that the additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of the invention. See MPEP 2111.03(III). While Applicant relies on Johnson to show that the inclusion of water-swelling high molecular substance would change the invention, Applicant has not specifically pointed out what the basic and novel characteristics of the invention are, and therefore has not shown, based on Johnson, how the inclusion of a water-swelling high molecular substance would materially affect these basic and novel characteristics.
The teachings of Johnson with respect to the use of binders will be addressed in more detail below, however it is noted that Johnson is silent as to the use of water-swelling high molecular substance or polyvinyl alcohol.
With respect to the water-swelling high molecular compounds of Kajitani, it is noted that in addition to PVA, Kajitani also teaches the water-swelling high molecular substances may be hemi cellulose, methyl cellulose, ethyl cellulose, cyanoethyl cellulose, carboxy methyl cellulose, hydroxyethyl cellulose, and the like so-called alkali soluble cellulose derivatives (col. 2, lines 17-24). Therefore, the majority of the water-swelling high molecular substances would be encompassed by the limitation “consisting essentially of cellulose”.
On page 6 of the response Applicant submits that the addition of water-swelling high molecular compounds to the presently claimed invention would impact the basic and novel features of the invention because Kajitani suggests that these compounds can change the characteristics of the fibers. While the water-swelling high molecular compounds may change the characteristics of the fibers, Applicant has not provided any evidence that the resulting changes would affect the basic and novel characteristics of the invention in part because the basic and novel characteristics have not been identified, as discussed above and in the rejection of claim 1.

On pages 7-8 of the response Applicant submits that Johnson and Kajitani teach away from their combination. Specifically, Applicant submits that Kajitani teaches the binder (e.g., PVA) used in making the collapsed hollow viscose fibers of Kajitani is a critical feature to achieve the desired characteristics disclosed, whereas Johnson specifically teaches away from the use of binders in making hydroentangled nonwoven fabrics. Therefore Applicant concludes that the ordinary artisan would not combine the teachings.
The Examiner respectfully disagrees. The background of Johnson discusses known nonwoven fabrics produced by the entanglement process that use resin binders to increase wet strength (Johnson; page 1, lines 8-17). Nonwoven fabrics are typically bonded by acrylic latexes, or thermally bonded by adding a thermally bonded fiber, e.g., polypropylene (Johnson; page 1, lines 8-17). However, for certain nonwoven fabrics, such as paper towels, the presence of additional binders to improve the wet strength of the fabric may be undesirable since it could affect the medical and absorbency characteristics of the material (Johnson; page 1, lines 18-24). Therefore, an aim of Johnson is to provide a nonwoven fabric having improved wet strength, and 
Kajitani is concerned with a method of manufacturing tubular and flat viscose fibers having lusters and excellent flatness (Kajitani; col. 1, lines 10-12), which may be used for making paper, for nonwoven cloths or clothes, domestic purposes, wall papers, and other fibers for building constructions (Kajitani; col. 3, lines 7-10). The tubular flat viscose fibers are made by the method of Kajitani by providing viscose fibers containing water swelling high molecular substances to increase inter-fibrous bonding force (Kajitani; col. 1, lines 61-65), and are capable of manufacturing paper with sufficient strength without adding any other binder (Kajitani; col. 1, lines 27-31 and 67-70; col. 4, lines 54-60). The water swelling high molecular substances in Kajitani means, for instance, polyvinyl alcohol which is swelled by water at room temperature but soluble in warm water or hot water, hemi cellulose, methyl cellulose, ethyl cellulose, cyanoethyl cellulose, carboxymethyl cellulose, hydroxyethyl cellulose, and the like (col. 2, lines 17-24). The self-adhesivity of the fibers of Kajitani is discussed with respect to the internal surfaces of the tubular structure maintaining their flattened state without gap (Kajitani; col. 2, lines 36-43). The fibers of Kajitani are formed and flattened (self-adhered) before undergoing any paper forming process (col. 3, lines 54-60).
It is the position of the Examiner that the binders discussed as having detrimental properties by Johnson and the binders used in Kajitani are different. First, it is noted that both Johnson and Kajitani are directed to nonwoven fabrics that are held together by the interaction between fibers, and both explicitly state that the use of no other binders is preferred. In Johnson this fiber interaction is in the form on entanglement, and in Kajitani it is in the form of van der 
Additionally, it is submitted that the binders Johnson discusses are binders external to the fibers or fibers explicitly included to be used as binders (e.g., polypropylene), rather than the modification of viscose fibers to be self-adhering as taught by Kajitani. Conventionally, bonding agents are used as the “glue” that binds nonwoven webs firmly together that can have great influence on the properties of the fabric such that the most suitable bonding agent must be chosen (Patel; 2.2 Bonding Agents Used in Nonwovens; Nonwoven Technology). Bonding fibers are usually made from thermoplastic polymers, the most important polymers being polyvinyl alcohol, co-polyamide, polyolefin, polyester, and polyvinyl chloride (Patel; 2.2 Bonding Agents Used in Nonwovens; Nonwoven Technology). The working of binders includes applying the binder to the nonwoven web, removing moisture or solvent, and formation of a strong bond between binder and nonwoven web (Patel; 2.2.2 Working of Binders; Nonwoven Technology). The ordinary artisan would understand that conventional binders, such as those discussed in the background of Johnson, are applied after the formation of the nonwoven, and are a material used in addition to the fibers that comprise the nonwoven. Kajitani does not use a binder in the traditional sense, and therefore the ordinary artisan would recognize the teachings of Kajitani 
Additionally, it is known in the prior art that hydroentangled nonwoven fabrics rely on the mechanical entanglement of fibers for their coherence, however further measures, such as adhesive bonding, are usually needed to fully bond the web (Patel; 6.1.3 Hydroentanglement; Nonwoven Technology). The application of a polymeric binder occurs after formation of the hydroentangled web (Patel; 6.1.3 Hydroentanglement; Nonwoven Technology). Therefore the ordinary artisan would further understand that the binders discussed in Johnson are the polymeric binders applied after formation of the hydroentangled web in the conventional hydroentangling process. The combination of Johnson and Kajitani would not require an additional binder application as in the conventional hydroentangling process because the water swelling agent is included in the fibers themselves to promote self-bonding.
As discussed above, Kajitani teaches the fibers self-bond through hydrogen bonds or van der waals forces. It is known in the art that the hydroentanglement process entangles fibers together forming to form nonwoven webs such that only friction and any naturally occurring hydrogen bonding (characteristic of hydroxylic compounds, e.g. water-laid cellulosic fibers) provide wet strength without the addition of wet strength additives or bonding agents (Manning (US 4755421)6; col. 4, lines 17-28). It is noted that Johnson teaches the nonwoven fabric is a wet-laid fabric prior to hydroentanglement (Johnson; description of FIG. 1 on page 3, page 4). Therefore the ordinary artisan would recognize that while Johnson discusses hydroentanglement without additional bonding agents, hydrogen bonding will necessarily occur. Therefore 
For at least the reasons cited above it is believed that the binder that is excluded in the nonwoven of Johnson is substantially different from the water swelling agent used in the fibers of Kajitani, and that the references do not teach away from their combination.

On pages 8-9 of the response Applicant submits that the Office has merely attempted to piece together Applicant’s invention by picking and choosing certain teachings from the cited art with the benefit of hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The ordinary artisan would have combined the teachings of Johnson and Kajitani for the reasons presented in the rejection of claim 1 above. Additionally, the ordinary artisan would have had a reasonable expectation of success for the reasons presented above.

On page 10 of the response Applicant submits that Oouchi’s collapsed flat fiber exhibits two closely adjacent walls and that these two fiber walls combined define the thickness of the fiber. Thus the reference of a ratio of 10:1 with respect to a fiber wall is at best equivalent to a ratio of 5:1 with respect to fiber thickness.
The Examiner respectfully disagrees. Nowhere in Oouchi is it stated that the thickness of the fiber is two walls. The term “wall” is used in Oouchi after the fiber has been flattened and continuously adhered (see e.g., pages 4-5). Once the fiber is flattened and continuously adhered, only one “wall” exists, which is equivalent to the thickness of the fiber. Therefore, the taught ratio of 10:1 is with respect to the fiber width to the fiber thickness. Even if the ratio is with respect to half the fiber thickness, as Applicant alleges, this would result in a width to thickness ratio of greater than 5:1, which still overlaps the claimed ranges.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Previously presented
        4 Translation used as reference
        5 Cited in IDS
        6 Previously cited as relevant prior art